Order entered January 25, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01085-CV

                  IN THE INTEREST OF T.C.N., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-15940

                                     ORDER

      Before the Court is appellant’s motion to extend time for filing a formal bill

of exception. We GRANT the motion and EXTEND THE DEADLINE to March

11, 2021.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE